Name: Commission Regulation (EEC) No 3308/91 of 13 November 1991 amending Regulation (EEC) No 3944/89 laying down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 14. 11 . 91 Official Journal of the European Communities No L 313/13 COMMISSION REGULATION (EEC) No 3308/91 of 13 November 1991 amending Regulation (EEC) No 3944/89 laying down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3944/89 is hereby amended as follows : 1 . In part 'I. Agencies authorized to issue exit documents during periods II and III where Article 4 applies' the following two 'Centros del Soivre' are included :  Las Palmas de Gran Canaria Muelle de la Luz  EstaciÃ ³n hortofrutÃ ­cola 35071 Tel. : 928/26 02 94 ;  Santa Cruz de Tenerife Pilar, 1 38002 Tel. : 922/24 21 22. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 3944/89 (2) as amended by Regulation (EEC) No 245/90 (3) laid down detailed rules for applying the supplementary trade mechanism, termed 'STM' below, to fresh fruit and vege ­ tables ; whereas that Regulation lists in the Annex the Spanish authorities delegated to issue the exit document under Article 5 of Regulation (EEC) No 3210/89 ; Whereas Council Regulation (EEC) No 1911 /91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (4) laid down that the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 ; whereas it is necessary to provide the addresses of the agencies in charge of delivering the exit documents on the Canary Islands and include them in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 2. In part II . Agencies authorized to issue exit documents during period III where Article 5 applies' the following two 'Direcciones territoriales de Economia y Comercio' are included under point 2 :  Las Palmas de Gran Canaria Franchy Roca, 5 (35008) Tel. : 928/26 24 1 1 , 26 21 36, 27 60 14 Telefax : 928/27 89 75 :  Santa Cruz de Tenerife Pilar, 1 (38002) Tel. : 922/24 14 80, 24 13 79, 24 49 95 Telefax : 922/24 42 61 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 312, 27. 10 . 1989, p. 6. O OJ No L 379, 28 . 12. 1989, p. 20. O OJ No L 27, 31 . 1 . 1990, p. 14. (4) OJ No L 171 , 29. 6. 1991 , p. 1 .